DETAILED ACTION

This action is in response to communications: Amendment filed November 29, 2021.

Claims 1-19 are pending in this case.  Claims 1, 2, 9, 10, and 17 have been amended.  No claims have been newly added or cancelled.  

Claim Objections

This application is in condition for allowance except for the following formal matters:
Claims 3-5, 9, 11-13, and 17-19 are objected to because of the following informalities:  
As to claim 3, the claim should recite, “…capturing the one or more source frames before said compressing the one or more source frames; and sending a resulting compressed frame to one or more remote devices over a network.”
As to claim 4, the claim should recite, “…wherein the one or more fluctuations include one or more downward fluctuations in which the variable frame rate decreases, wherein said adjusting the timing of the compressing includes delaying a scan out in response to the one or more downward fluctuations.”
As to claim 5, the claim should recite, “…placing a marker into a memory unit after each of the one more source frames are rendered into a frame buffer, wherein said detecting the one or more fluctuations includes tracking a time at which the marker for each of the one or more source frames are placed into the memory unit.”
the one or more fluctuations in the variable frame rate.”
As to claim 11, the claim should recite, “capturing the one or more source frames before said compressing the one or more source frames; and sending said a resulting compressed frame to one or more remote devices over a network.”
As to claim 12, the claim should recite, “…wherein the one or more fluctuations include one or more downward fluctuations in which the variable frame rate decreases, 
wherein said adjusting the timing of the compressing includes delaying a scan out in response to the one or more downward fluctuations.”
As to claim 13, the claim should recite, “…placing a marker into a memory unit after each of the one or more source frames are rendered into a frame buffer, 
wherein said detecting the one or more fluctuations includes tracking a time at which the marker for each of the one or more source frames are placed into the memory unit.”
As to claim 17, the claim should recite, “…the method comprising: compressing one or more source frames of a plurality of source frames rendered at a variable frame rate; and 
compensating for one or more fluctuations of the variable frame rate by adjusting a timing of the compressing of the one or more of the source frames to better match the frame rate at which the one or more source frames are rendered in response to the one or more fluctuations in the variable frame rate.”
As to claim 18, the claim should recite, “…wherein the one or more fluctuations include one or more downward fluctuations in which the variable frame rate decreases, wherein one or more downward fluctuations.”
As to claim 19, the claim should recite, “…wherein the one or more fluctuations include one or more downward fluctuations in which the variable frame rate decreases, 
wherein said adjusting the timing of the compressing includes delaying a scan out in response to the one or more downward fluctuations by putting a scan out unit to sleep for a period of time.”
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter

Claims 1-19 are allowed.

The following is an examiner’s statement of reasons for allowance: The Examiner’s statement of reasons for allowance was given in the Non-Final Office Action mailed September 2, 2021.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACINTA M CRAWFORD whose telephone number is (571)270-1539. The examiner can normally be reached 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/JACINTA M CRAWFORD/Primary Examiner, Art Unit 2612